UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

UNITED STATES SECURITIES AND EXCHANGE

 

COMMISSION, Civil No. 3:15cv675 (]BA)
Plainti]j‘,
v.

IFTIKAR AHMED, December 14, 2018

Defendant, and

IFTIKAR ALI AHMED SOLE PROP; l-CUBED
DOMAINS, LLC; SHALINI AHMED; SHALINI
AHMED 2014 GRANTOR RETAINED ANNUNITY
TRUST; DIYA HOLDINGS LLC; DIYA REAL
HOLDINGS, LLC; I.I. 1, a minor child, by and through
his next friends IFTIKAR and SHALINI AHMED, his
parents; I.I. 2, a minor child, by and through his next
friends IFTIKAR and SHALINI AHMED, his parents;
and I.I. 3, a minor child, by and through his next
friends IFTIKAR and SHALINI AHMED, his parents,

ReliefDefendants.

 

 

RULING ON PLAINTIFF’S AND RELIEF DEFENDANTS’ MOTIONS TO AMEND AND
CLARIFY THE ]UDGMENT

In granting Plaintiff’ s Motion for Remedies and ]udgment, the Court directed the SEC to
“file a proposed Order of Final ]udgment,” (Ruling on Pl.’s Mot. for Remedies and ]. [Doc. # 955]
at 32 n.28), Which the SEC subsequently did, (SEC’s Proposed Final ]. [Doc. # 960]). Relief
Defendants and Defendant submitted their objections to the SEC’s proposed judgment, ([Docs. #
962, 963]), to Which the SEC replied, ([Doc. # 981]). The Court then entered a Final ]udgment
against Mr. Ahmed, ([Doc. # 982]), and issued a ruling addressing the disputes identified in the

parties’ submissions regarding the proposed judgment, ([Doc. # 986]). Both the Relief Defendants

and the SEC now move separately for amendments of the judgment entered by the Court. (Rel.
Defs.’ Mot. to Alter or Amend ]. [Doc. # 1013]; SEC’s Mot. for Order Clarifying Final ]. [Doc. #
1034].)
I. RELIEF DEFENDANTS’ MOTION TO AMEND THE ]UDGMENT

The Relief Defendants move under Fed. R. Civ. P. 59(e) for an amendment of the Final
]udgment “(i) to incorporate the conclusions [the Court] reaches on unresolved issues following
the” November 28, 2018, hearing, and “(ii) to expressly state that it is entered against Relief
Defendants and fully and finally resolves Counts Seven through Fourteen of the Second
Amendment Complaint.” (Rel. Defs.’ Mot. to Amend at 1.) Relief Defendants argue that these
modifications of the judgment are necessary to “avoid questions of multiple, piecemeal appeals
which might otherwise arise” and so that appeals by Relief Defendants “may be taken in the normal
course.” (Rel. Defs.’ Mem. Supp. Mot. to Amend [Doc. # 1013-1] at 2-3.)

Mr. Ahmed joins the Relief Defendants in their request to amend the judgment. (Def.’s
Resp. to Rel. Defs.’ Mot. [Doc. # 1014] at 1.)

The SEC opposed the Relief Defendants’ motion, arguing (i) that it is improperly styled as
a Rule 59(e) motion because it does not genuinely seek reconsideration of the Court’s rulings; (ii)
that the Relief Defendants’ proposed modifications of the judgment are enforcement questions
which cannot be finalized until the judgment is executed or are “proper post-judgment items that
do not need to be incorporated into the final judgment”; and (iii) that the judgment is not a final
judgment against the Relief Defendants because “there are technically still outstanding claims
against Relief Defendants under the traditional Cavanaugh analysis” which the SEC argued in the
alternative and which the Court did not need to reach in its summary judgment rulings. (SEC’s

Opp. to Rel. Defs.’ Mot. [Doc. # 1023] at 3-4.)

During the November 28, 2018 hearing, counsel for the Relief Defendants reiterated their
requests to clarify that the judgment is against the Relief Defendants and to include in an amended
final judgment the Court’s decision regarding whether Mr. Ahmed is also liable for interest or
gains on disgorged frozen assets, but acknowledged that the Court’s decisions on other
enforcement-related questions, e.g. the appointment of a receiver, need not be included in the
judgment Counsel for the SEC represented that its only concern with such an amendment is that,
if the Court’s ruling regarding the Relief Defendants’ liability as nominees is overturned on appeal,
the SEC seeks to ensure that it is not precluded from litigating the merits of its alternative theory
of the Relief Defendants’ liability, i.e. the traditional Cavanaugh theory of liability.

Pursuant to this agreement with the parties and in the interest of judicial efficiency to avoid
the possibility of piecemeal appeals, the Court will amend the Final ]udgment [Doc. # 955] to
incorporate its ruling [Doc. # 1051] that Mr. Ahmed is liable for gains accrued on disgorged frozen
assets and to indicate that it is a final judgment against both Defendant and the Relief Defendants.
Such amendment reflects the Court’s holdings in its rulings on summary judgment but does not
extinguish the SEC’s remaining alternative Cavanaugh theory of liability against the Relief
Defendants.

II. SEC’S MOTION TO CLARIFY THE ]UDGMENT

The SEC moves “for an order nunc pro tunc clarifying the September 27, 2018 Final
]udgment against Iftikar Ahmed [Doc. # 987] was in fact a final judgment,” noting that it “would
have been prudent for the SEC to include specific Rule 54(b) language in the proposed final
judgment.” (SEC’s Mot. to Clarify ]. [Doc. # 1034] at 1.) The SEC seeks this amendment or

clarification to “eliminate the risk that Defendant (or Relief Defendants) will attempt to use the

absence of such language to delay this matter on appeal, and to make clear that the court of appeals
has jurisdiction to consider this Court’s judgment.” (Id. at 1-2.)

Defendant and Relief Defendants have not opposed the SEC’s motion. In the interest of
judicial efficiency, the Court will modify the Final ]udgment to incorporate the Rule 54(b) language
as requested by the SEC.

III. CONCLUSION

For the reasons stated above, the Relief Defendants’ Motion to Amend the ]udgment [Doc.

# 1013] is GRANTED as modified in open court on November 28, and the SEC’s Motion to Clarify

the ]udgment [Doc. # 1034] is GRANTED.

IT IS SO ORDERED. /\

ll j\' /}_--1./7-»'\_ \/`/\'/V \--*_'

. . .- .'{{\-'\.-L1\/'}r

Ianet Bonil Arterton, U.S.D.].

r’
_»
."-
/

Dated at New l“laven/,- Connecticut this 14th day of December, 2018.

